ON MOTION FOR REHEARING COMPTON, Justice. We have no doubt that the written terms of a promissory note can be explained by parol evidence, at least so far as it concerns the right of a maker of a note to offset an account then existing against ■ the ■ note. Bromfield v. Trinidad National Investment Company, (C.A.10, 1929) 36 F.2d 646, 71 A.L.R. 542; Note in 71 A.L.R. 548, 570; B. F. Goodrich Co. v. Brooks, (Fla.App. 1959) 113 So.2d 593, and authorities cited therein. By affidavit filed in the case, it is made amply clear that an issue of fact in this regard was present. Accordingly, this ground furnishes no sufficient basis for the court’s ruling. The motion for rehearing should be denied, and it is so ordered. NOBLE and MOISE, JJ., concur.